Miller, President,

(dissenting):

I am unable to concur in the opinion of the court in this case. The only theory of negligence relied on at the trial was that the cans of glycerine were suspended in the water barrel and the steam negligently turned into the water, resulting in the explosion. The evidence shows that Merrill, the only witness offered to prove this alleged act of negligence, told a different story immediately after the accident, not only to his counsel but to one or two other witnesses, and the original declaration in the case was based on a different theory and a different statement of facts. Afterwards a new or amended declaration was filed. The original theory of the explosion was that McClain was at the water barrel adjusting some steam connections, and had accidentally dropped some tool or piece of pipe on the glycerine lying on the ground near the water barrel where Norris had placed it, causing the explosion. The new theory advanced in the amended declaration and by the evidence of Merrill on the trial was that Norris, who was engaged in assembling the cans at the derrick preparatory to shooting the well, had suspended in the water barrel the first cans brought and negligently turned on the steam and then proceeded to the wagon to bring up the other cans, a most improbable story I think, considering that he was an expert of many years experience in handling glycerine and shooting oil wells. Merrill’s evidence on the trial was not only that the cans of glycerine had been so suspended in the barrel, but that McClain at the instant of the explosion was not at the water barrel, as he and Norris both originally agreed, but was at a tool box in the engine room on the side of the engine opposite the place where Merrill was at work.
This new theory that the cans of glycerine were so negligently suspended in the water barrel and that McClain was in the engine room at the time of the explosion, are flatly controverted by Norris, and disproven by every single phys*150ical fact apparent after the explosion and by every law of physical' science, as well as by the actual test subsequently made under circumstances as nearly like those existing at the.well as it was possible to make them. Little attempt is made in the opinion to reconcile these physical facts with the evidence of Merrill at the trial, except on the theory that strange results are often produced in such eases. It is impossible to account for the condition or position of McClain’s body immediately after the accident, on the theory that he was at the place where. Merrill located him. The opinion says that the body might have struck some part of the building and glanced off. No facts proven justify such a theory. The condition of the left side of his face and his left arm, bruised and mutilated as they were, can only be accounted for on, the theory that McClain was at or near the barrel, where Norris says he was. The great hole in the ground im7 mediately at the place where Norris says he laid the glyeer: ine, the mud on the derrick, the position and condition of McClain’s face and-arm, the condition of the water barrel .and other physical facts appearing immediately after the explosion, all show clearly that the cans of glycerine could not have been in the barrel when the explosion occurred. I would reverse the judgment.